 In the Matter Of READING TRANSPORTATION COMPANYandAMALGAM-ATEDASSOCIATION OF STREET, ELECTRIC RAILWAY, AND MOTORCOACH EMPLOYES OF AMERICACase No. 8-869SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 7, 1939On December 1, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted within thirty (30) daysfrom the date of the Direction among employees of Reading Trans-portation Company, Philadelphia, Pennsylvania, employed as motor-bus drivers, including those persons employed on the "extra board"and the "combination board", during the pay-roll period includingApril 4, 1938, but excluding those who had quit or had been dis-charged for cause since April 4, 1938, to determine whether theydesired to be represented by Amalgamated Association of Street,Electric Railway, and Motor Coach Employes of America or Brother-hood of Railroad Trainmen, for the purposes of collective bargaining.The Brotherhood of Railroad Trainmen, herein called the B. R. T.,filed an informal written protest dated December 10, 1938, to theabove-mentioned Decision and Direction of Election, which protestthe Board on December 15, 1938, overruled by Order herein.On orabout December 21, 1938, and again oil or about December 29, 1938,the B. R. T. filed further protests, which protests were essentially thesame as the protest overruled.In substance, the B. R. T. protested the holding of the electionon the ground 2 that there were not included among the classificationseligible to vote certain employees, notably truck drivers, who underexisting arrangements with the Company enjoy certain seniority110 N. L. R B 15.2 The protest of December29, 1938,states as the reason:"certain men are disfranchisedwho are holding seniority rights and appear upon the one and only seniority roster ineffectwhich governs the standing of all bus and truck drivers of Reading TransportationCompany."11 N. L. R. B., No. 11.45 46DECISIONS OF NATIONALLABORRELATIONS BOARDrights entitling them, upon various contingencies, to be consideredfor positions within such classifications.This matteras consideredby the Board in its Decision and Direction of Election and again inits ruling upon the first protest of the B. R. T.We see no reasonfor departing from our original Decision in this respect.The secondand third protests are hereby overruled.Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted by mail between December 17 and 24,1938, both inclusive, under the direction and supervision of theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania).Full opportunity was accorded to all parties to this investiga-tion to participate in the conduct of the election by secret ballot andtomake challenges.On January 14, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued andduly served upon the parties his Intermediate Report Upon SecretBallot.No objections or exceptions to the Intermediate Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote---------------------------------49Total ballots cast-------------------------------------------47Ballots cast for the Brotherhood of Railroad Trainmen-------14Ballots cast for the Amalgamated Association of Street, Elec-tricRailway, and Motor Coach Employes of America, LocalNo.1184 -------------------------------------------------29Blankballots----------------------------------------------OVoidballots------------------------------------------------1Challenged ballots------------------------------------------3In the Decision and Direction of Election previously referred to,the Board stated that upon the results of the election would dependin part the determination of the appropriate unit for purposes ofcollective bargaining.The Board there stated : "If a majority of themotor bus drivers choose the Amalgamated, then motor bus driverswill constitute a single appropriate bargaining unit; if they choosethe B. R. T. they will have indicated that they do not prefer such aunit.However, in view of the absence of a petition by the B. R. T.requesting a certification of representatives of employees in the unitit here claims to be appropriate, and the want of a question concern-ing the representation of employees other than motor bus drivers,itwill not be necessary, if a majority of the motor bus drivers choosethe B. R. T., to determine that any unit is appropriate or whetherthe B. R. T. has been designated by the majority of the employees ina unit."Upon the entire record in the case, the Board makes the following : READING TRANSPORTATION COMPANY ET AL.SUPPLEMENTAL FINDINGS OF FACT47We find that employees of Reading Transportation Company,Philadelphia, Pennsylvania, employed as motorbus drivers, includ-ing those persons employed on the "extra board" and the "combina-tion board", constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWEmployees of Reading Transportation Company, Philadelphia,Pennsylvania, employed as motorbus drivers, including those per-sons employed on the "extra board" and the "combination board",constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series1, as amended,IT ISHEREBYCERTIFIED that Amalgamated Association of Street,ElectricRailway, and Motor Coach Employes of America, LocalNo. 1184,3 has been designated and selected by the majority of theemployees of Reading Transportation Company, Philadelphia, Penn-sylvania, employed as motorbus drivers, including those persons em-ployed on the "extra board" and the "combination board", as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the National LaborRelations Act, Amalgamated Association of Street, Electric Rail-way, and Motor Coach Employes of America, Local No. 1184, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.8While the petition for investigation and certification was filed by the Amalgamated, theballot listed Local No. 1184 of the Amalgamated.